 Case 2:19-cv-17575-KSH-CLW Document 1 Filed 09/03/19 Page 1 of 8 PageID: 1



2019V00415/PWG/ml
CRAIG CARPENITO
UNITED STATES ATTORNEY
BY: PETER W. GAETA
ASSISTANT UNITED STATES ATTORNEY
970 BROAD STREET, SUITE 700
NEWARK, NEW JERSEY 07102
TEL: (973) 645-2927
FAX: (973) 297-2042
Peter.Gaeta@usdoj.gov



                       UNITED STATE DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                   :     Hon.

                           Plaintiff,        :     Civil Action No. 19-

               v.                            :     VERIFIED COMPLAINT FOR
                                                   FORFEITURE IN REM
 $40,880.00 IN UNITED STATES                 :
 CURRENCY,
                                             :
                    Defendant in rem.



      Plaintiff, United States of America, by its attorney, Craig Carpenito, United

States Attorney for the District of New Jersey (by Peter W. Gaeta, Assistant United

States Attorney), brings this Verified Complaint and alleges as follows in

accordance with Rule G(2) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure.

                             NATURE OF THE ACTION

      1.     This is an action to forfeit to the United States of America a total of

$40,880.00 in United States currency. The United States of America brings this

action to enforce the provisions of 21 U.S.C. § 881(a)(6), which subjects to
 Case 2:19-cv-17575-KSH-CLW Document 1 Filed 09/03/19 Page 2 of 8 PageID: 2



forfeiture all monies that were furnished in exchange for a controlled substance

and all proceeds traceable to such an exchange, in violation of 21 U.S.C. § 801,

et seq. (narcotics control and enforcement laws).

                            THE DEFENDANT IN REM

      2.     The defendant property consists of a total of $40,880.00 in United

States currency, which the United States Drug Enforcement Administration

(“DEA”) seized from luggage belonging to Jesus Ramirez-Martinez a/k/a Jesus

Martinez on or about April 1, 2019 (the “defendant property”), in Terminal C,

Gate 72, at Newark Liberty International Airport in Newark, New Jersey. The

defendant property is currently in the custody of the United States.

                          JURISDICTION AND VENUE

     3.      This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.

     4.      Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts

and omissions giving rise to the forfeiture took place in the District of New Jersey,

and pursuant to 28 U.S.C. § 1395(a), because the defendant property was seized

and is located in the District of New Jersey.

     5.      Upon the filing of this Verified Complaint for Forfeiture In Rem, the

Plaintiff requests that the Clerk of the Court issue a Warrant of Arrest In Rem

pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure (the

“Supplemental Rules”), which the plaintiff will execute upon the defendant




                                         2
 Case 2:19-cv-17575-KSH-CLW Document 1 Filed 09/03/19 Page 3 of 8 PageID: 3



property pursuant to 28 U.S.C. § 1355(d) and Rule G(3)(c) of the Supplemental

Rules.

                           BASIS FOR FORFEITURE

      6.     The defendant property is subject to forfeiture, pursuant to 21

U.S.C. § 881(a)(6), because it constitutes money furnished or intended to be

furnished in exchange for a controlled substance or represents proceeds

traceable to an exchange for a controlled substance in violation of 21 U.S.C. 801,

et. seq.

                                     FACTS

      7.     On or about April 1, 2019, at approximately 4:00 p.m., agents from

the DEA Newark Airport Group/Task Force 3 (hereinafter “DEA agents”) were

monitoring passengers at Terminal C, Gate 72, of Newark Liberty International

Airport located in Newark, New Jersey (hereinafter “Newark Airport”). Based on

information provided by a confidential source, the DEA agents observed a male

passenger, later identified as Jesus Ramirez-Martinez a/k/a Jesus Martinez

(hereinafter “Ramirez-Martinez), boarding a flight to San Francisco, California.

      8.     The DEA agents identified themselves to Ramirez-Martinez, who

agreed to speak with them. Ramirez-Martinez was in possession of carry-on

luggage at the time that he was approached by the DEA agents.           Ramirez-

Martinez provided the DEA agents with his boarding pass and a New York State

driver’s license.

      9.     The DEA agents asked Ramirez-Martinez if he was traveling for

business or pleasure. Ramirez-Martinez replied that he was traveling for both




                                        3
 Case 2:19-cv-17575-KSH-CLW Document 1 Filed 09/03/19 Page 4 of 8 PageID: 4



business and pleasure. Ramirez-Martinez told the DEA agents that he had not

reserved a hotel in California, but that he was going to find a hotel after arriving

in San Francisco. When asked if he was in possession of any U.S. currency,

Ramirez-Martinez stated that he did have U.S. currency, but did not know the

amount of currency he possessed. The DEA agents asked Ramirez-Martinez if

he had checked any luggage, and Ramirez-Martinez told them that he had

checked luggage. The DEA agents asked Ramirez-Martinez if they could search

both his carry-on luggage and his checked luggage. Ramirez-Martinez consented

to a search of both his carry-on luggage and his checked luggage.

      10.   A search of Ramirez-Martinez’s luggage revealed a large amount of

U.S. currency. Ramirez-Martinez told the DEA agents that the currency was not

his. He further stated that he was given the currency by an unidentified person

in New Paltz, New York, and was told to deliver the currency to San Francisco.

Ramirez-Martinez said that he did not know whom he was delivering the U.S.

currency to in San Francisco. Ramirez-Martinez also told the DEA agents that

he did not know the source of the currency. Ramirez-Martinez also told the DEA

agents that he did not know to whom the currency belonged. The DEA agents

seized the currency under the suspicion that it constituted proceeds of drug

trafficking. Ramirez-Martinez did not claim ownership of the currency at the

time of the seizure.

      11.   When asked about his employment, Ramirez-Martinez told the DEA

agents that he had been working as a landscaper “off the books” for two months.

Ramirez-Martinez also stated that he was a student at the College of the




                                         4
 Case 2:19-cv-17575-KSH-CLW Document 1 Filed 09/03/19 Page 5 of 8 PageID: 5



Redwoods, a two-year community college located Humboldt County, California.

Searches of publicly available databases revealed that Ramirez-Martinez is

associated with an address in Fortuna, California.       Fortuna is located in

Humboldt County, a county well known for its cultivation of cannabis. An

internet search revealed what appears to be an abandoned house located at the

Fortuna address with which Ramirez-Martinez is associated.

      12.   Travel records obtained from United Airlines revealed that in the

months prior to April 1, 2019, Ramirez-Martinez had traveled at least once a

month back and forth from San Francisco to Newark, with each trip lasting no

more than two days.

      13.   Narcotics traffickers and drug money couriers commonly transport

large amounts of currency from Newark Airport to San Francisco, either on their

person or in their carry-on or checked luggage.     In recent years, U.S. Drug

Enforcement Administration (“DEA”) task forces assigned to Newark Airport have

made numerous seizures of narcotics-related currency from individuals flying

from Newark Airport to San Francisco, California.

      14.   Law Enforcement at Newark Airport deployed a certified narcotics

detection canine, “Nico,” to inspect the currency found in Ramirez-Martinez’s

luggage. Nico signaled, through a distinctive set of behaviors, that he detected

a controlled substance on the defendant currency. Among other things, Nico is

trained to distinguish between uncirculated currency and currency that was

recently commingled with one of the four controlled substances Nico is trained

to detect (methamphetamine, cocaine, heroin, and ecstasy).




                                       5
 Case 2:19-cv-17575-KSH-CLW Document 1 Filed 09/03/19 Page 6 of 8 PageID: 6



       15.    At the time of the April 2019 Newark Airport stop, Nico had most

recently been certified in narcotics detection in or about January 2019 by the

State of New Jersey and by the Hudson County Sherriff’s Office. Nico has been

re-tested and re-certified biannually, as required by the State of New Jersey.

Furthermore, Nico is re-tested and re-certified quarterly, as required by the

Hudson County Sherriff’s Office. Nico and his handler also complete a required

amount of training exercises each month to maintain their skills.

       16.    It was subsequently determined that the U.S. currency seized from

Ramirez-Martinez’s luggage totaled $40,880.00.        The currency was in the

following denominations: 4 $5.00 bills; 109 $10.00 bills; 1,871 $20.00 bills; 27

$50.00 bills; and 10 $100.00 bills. The large number of $20 bills is consistent

with low-denomination currency used in narcotics trafficking.

       17.    The DEA initiated administrative forfeiture proceedings against the

defendant property.        On or about June 4, 2019, Jesus Ramirez-Martinez,

through counsel, filed an administrative claim with the DEA contesting the

forfeiture of the defendant property.    The claim consisted of a “Certification”

signed by Ramirez-Martinez under penalty of perjury. In his claim, Ramirez-

Martinez stated that he was the owner of the defendant property, which he had

previously denied belonged to him.

                                CLAIM FOR FORFEITURE

       18.    The allegations contained in paragraphs 1 through 17 of this

Verified Complaint for Forfeiture In Rem are realleged and incorporated herein

as if set forth in full.




                                         6
 Case 2:19-cv-17575-KSH-CLW Document 1 Filed 09/03/19 Page 7 of 8 PageID: 7



      19.   Based on the facts set forth above, there is probable cause to believe

that the defendant property was furnished or was intended to be furnished in

exchange for a controlled substance or represents proceeds traceable to such an

exchange or was used or intended to be used to facilitate any violation of Title II

of the Controlled Substance Act, 21 U.S.C. § 801, et seq., and is therefore

forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

      WHEREFORE, plaintiff requests that the Clerk of the Court issue a

warrant for the arrest in rem and seizure of the defendant property; that notice

of this action be given to all persons who reasonably appear to be potential

claimants in the defendant property; that the defendant property be forfeited and

condemned to the United States of America; that plaintiff be awarded its costs

and disbursements in this action; and that the Court award such other and

further relief as it deems proper and just.

Dated: September 3, 2019




                                              CRAIG CARPENITO
                                              United States Attorney


                                              s/Peter W. Gaeta
                                              By: PETER W. GAETA
                                              Assistant United States Attorney




                                        7
Case 2:19-cv-17575-KSH-CLW Document 1 Filed 09/03/19 Page 8 of 8 PageID: 8
                  Case 2:19-cv-17575-KSH-CLW Document 1-1 Filed 09/03/19 Page 1 of 1 PageID: 9
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    $40,880.00 in United States Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Peter W. Gaeta, Assistant U.S. Attorney
United States Attorney's Office, 970 Broad St., Suite 700
Newark, New Jersey 07102         Tel.: (973) 645-2927

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. 881
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of property related to controlled substances offenses
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/03/2019                                                              /s/ Peter W. Gaeta
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
Case 2:19-cv-17575-KSH-CLW Document 1-2 Filed 09/03/19 Page 1 of 2 PageID: 10



2019V00415/PWG/ML
CRAIG CARPENITO
UNITED STATES ATTORNEY
BY: PETER W. GAETA
ASSISTANT UNITED STATES ATTORNEY
970 BROAD STREET, SUITE 700
NEWARK, NEW JERSEY 07102
TEL: (973) 645-2927
FAX: (973) 297-2042
PETER.GAETA@USDOJ.GOV

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                  :     Hon.

                  Plaintiff,                :     Civil Action No. 19-

             v.                             :
                                                  WARRANT FOR ARREST
 $40,880.00 IN UNITED STATES                :     IN REM
 CURRENCY,
                                            :
               Defendant in rem.


 TO ANY OFFICER OF THE UNITED STATES DEPARTMENT OF JUSTICE,
 THE FEDERAL BUREAU OF INVESTIGATION, AND/OR ANY OTHER DULY
            AUTHORIZED LAW ENFORCEMENT OFFICER:

      WHEREAS, a Verified Complaint for Forfeiture in Rem has been filed on

September 3, 2019 in the United States District Court for the District of New

Jersey, alleging that the defendant property, namely $40,880.00 in United

States Currency, is subject to seizure and forfeiture to the United States for the

reasons set forth in the Complaint;

      WHEREAS, the defendant property is currently in the possession,

custody, or control of the United States;
Case 2:19-cv-17575-KSH-CLW Document 1-2 Filed 09/03/19 Page 2 of 2 PageID: 11



      WHEREAS, in these circumstances, Rule G(3)(b)(i) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal

Rules of Civil Procedure (the “Supplemental Rules”), directs the Clerk of the

Court to issue a Warrant for Arrest in Rem for the defendant property; and

      WHEREAS, Rule G(3)(c)(i) of the Supplemental Rules provides that the

Warrant for Arrest in Rem must be delivered to a person or organization

authorized to execute it, who may be an agent with the United States

Department of Justice or any other United States officer or employee; someone

under contract with the United States; or someone specially appointed by the

court for that purpose.

      YOU ARE, THEREFORE, HEREBY COMMANDED to take such steps as

are necessary to arrest and detain the defendant property, including, if

appropriate, serving a copy of this warrant on the custodian in whose

possession, custody, or control the property is currently found; and

      YOU ARE FURTHER COMMANDED to use whatever means may be

appropriate to protect and maintain the defendant property in your custody

until further order of this Court.

      IN WITNESS WHEREOF, I, the Clerk of the United States District Court

for the District of New Jersey, have caused the foregoing Warrant for Arrest In

Rem to be issued pursuant to Rule G(3)(b)(i) of the Supplemental Rules.


Dated:
                                      Clerk of the Court

                                By:
                                      Deputy Clerk
                                       -2-
